Wilde J."
delivered the opinion of the Court. The plaintiff claims property in the goods and articles taken by the defendant, under a deed of sale and assignment from John Caswell, senior. A. Booth, I. Johnson and W. V. Caswell, who in 1832 entered into articles of copartnership in the business of manufacturing cotton cloths, for the term of five years next following, and afterwards in 1833, by their deed, sold, transferred and assigned to the plaintiff, “ all their right and title in and to all and singular the rights, privileges and interest secured ” to them by the articles of copartnership. A part of the property taken was the property of the partners and a part of the partnership stock at the time the partnership was formed, and the residue was afterwards purchased by the partners with the general partnership funds.
The first question is, what property passed to the plaintiff by the deed of transfer and sale. And we are of opinion, that all the property passed which at the time of the transfer was partnership property, to be held and used by the plaintiff for and during the residue of the term of five years, not then expired. All the rights, privileges and interest of the partners secured to them by the articles or indenture of co-partnership, were transferred and assigned. These words extend as well to the new machinery as to the original stock ; for the purchase of the new machinery was contemplated by the parties, and when purchased, became a part of the joint stock. The partners had clearly the right and privilege of using during the term the newly purchased property, and consequently it passed to the plaintiff. The deed of transfer cannot admit any other construction.
Then as to the dissolution of the partnership, that we think can make no difference as to the operation of the assignment ; because it was made by all the partners. They had a right to transfer the property, and the only question is, what was intended to be transferred ,• aS to which, for the reasons already given, we think there can be no doubt.
We think also the rule of damages is well settled.
The plaintiff is answerable over to the owners of the property after the expiration of the five years ; he is therefore entitled to recover the value of the- property. A bailee who *567s answerable over to the bailor for safe keeping, is entitled to recover the value of the property bailed against a stranger. So if a sheriff attaches property, and it is wrongfully taken from him by a stranger, he is entitled to recover the full value of the property, because he is answerable to the creditor or debtor for the whole property attached.
The plaintiff’s claim stands on the same footing, and is not affected by the decision in Squire v. Hollenbeck, 9 Pick. 552. For in that case it did not appear, that the plaintiff was answerable over ; and the Court expressly say, that if a party is answerable over to the owner for goods in his possession, he is entitled to recover against a stranger not only damages for taking, but also for the value of the goods. In that case also it appeared, that the property had gone to the use of the owner. But in this case only an attempt to secure the property is shown, which cannot legally be enforced.
The plaintiff will be answerable to the owners of the property after the expiration of the five years, notwithstanding the attachments set up in the defence. The sheriff acquired no right under these attachments, and must therefore be considered as a stranger intermeddling with the property without right.

Judgment for the plaintiff.